[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ORDER
Defendant's request for releases by the plaintiff for any medical records now in the possession, custody or control of certain named physicians who may have knowledge of or relevant information concerning the injuries here complained of is CT Page 10916 hereby denied. The requiring of such blanket authorizations as to records and materials which both parties agree may contain non-discoverable, privileged information is both inappropriate and unnecessary. The defendant is free to request all relevant, non-privileged portions of such records directly from the plaintiff, who may thereby review them in advance of their disclosure in order that no privileged materials will inadvertently be included therein.
So order this 31st day of December, 1991.
MICHAEL R. SHELDON JUDGE, SUPERIOR COURT